     Case 8:21-cv-00199-JVS-DFM Document 43 Filed 04/28/21 Page 1 of 6 Page ID #:408



 1    Michael F. Ram (SBN 104805)                     Culver V. Halliday, (Admitted Pro Hac Vice)
      mram@forthepeople.com                           culver.halliday@skofirm.com
 2
      Marie N. Appel (SBN 187483)                     Spencer K. Gray, (Admitted Pro Hac Vice)
 3    mappel@forthepeople.com                         spencer.gray@skofirm.com
      MORGAN & MORGAN                                 STOLL KEENON OGDEN PLLC
 4
      COMPLEX LITIGATION GROUP                        500 West Jefferson Street, Suite 2000
 5    711 Van Ness Avenue, Suite 500                  Louisville, Kentucky 40202
      San Francisco, CA 94102                         Telephone: (502) 333-6000
 6
      Telephone: (415) 358-6913                       Facsimile: (502) 333-6099
 7    Facsimile: (415) 358-6293                       Ian R. Feldman (State Bar No. 200308)
 8    Ra O. Amen (Admitted Pro Hac Vice)              ifeldman@clausen.com
      Ramen@forthepeople.com                          CLAUSEN MILLER P.C.
 9    201 N. Franklin Street, 7th Floor               17901 Von Karman, Suite 650
10    Tampa, Florida 33602                            Irvine, CA 92614
      Telephone: (813) 223-5505                       Telephone (949) 260-3100
11                                                    Facsimile (949) 260-3190
12    [Additional counsel listed on signature page]
                                                      Attorneys for The Ambassador Group, LLC
13    Attorneys for Plaintiffs                        and Brandon M. White
      and the Proposed Class
14
                          IN THE UNITED STATES DISTRICT COURT
15
                             CENTRAL DISTRICT OF CALIFORNIA
16
                                        SOUTHERN DIVISION
17
       DEL OBISPO YOUTH BASEBALL, INC. Case No.: 8:21-cv-00199-JVS-DFM
18     d/b/a DANA POINT YOUTH
19     BASEBALL, individually and on behalf of
       all other similarly situated individuals and STIPULATION AND PROPOSED
20     entities,                                    ORDER SETTING CASE
21            Plaintiffs,                           MANAGEMENT DATES

22     v.                                              Complaint Filed: January 28, 2021
23     THE AMBASSADOR GROUP LLC d/b/a
       AMBASSADOR CAPTIVE SOLUTIONS;
24
       PERFORMANCE INSURANCE
25     COMPANY SPC; BRANDON WHITE;
       GOLDENSTAR SPECIALTY
26
       INSURANCE, LLC; DOMINIC CYRIL
27     GAGLIARDI and DOES 1 through 50,
28           Defendants.

      STIPULATION AND PROPOSED ORDER                                   No. 8:21-cv-00199-JVS-DFM
      SETTING CASE MANAGEMENT DATES
     Case 8:21-cv-00199-JVS-DFM Document 43 Filed 04/28/21 Page 2 of 6 Page ID #:409



 1             Plaintiff Del Obispo Youth Baseball, Inc. d/b/a Dana Point Youth Baseball
 2    (“Plaintiff”) and Defendants The Ambassador Group LLC and Brandon M. White
 3    (together, “Ambassador,” and Ambassador together with Plaintiff, the “Parties”), through
 4    their undersigned counsel, hereby stipulate as follows pursuant to the Court’s [In-
 5    Chambers] Order re Scheduling Dates (ECF 40) dated April 20, 2021:
 6             WHEREAS, on April 27, 2021, the Parties conferred by telephone pursuant to the
 7    Court’s [In-Chambers] Order re Scheduling Dates (ECF 40) dated April 20, 2021 to
 8    discuss the remaining case management dates;
 9             WHEREAS, the Parties respectfully submit the following Stipulation and Request
10    for an Order:
11                                      STIPULATION
12             THEREFORE, and subject to the Court’s approval, the Parties stipulate through
13    their respective attorneys and request that the Court order the following case management
14    dates:
15
                              Matter                           Time               Date
16
                                                             8:30 a.m.
17      Trial date (jury) Estimated length: 5 days                         December 6, 2022
                                                            (Tuesdays)
18
        [Court trial:] File Findings of Fact and
19      Conclusions of Law and Summaries of Direct                         November 28, 2022
20      Testimony (if needed for any equitable issues)

21      Final Pretrial Conference; Hearing on Motions
22      in Limine; File Agreed Upon Set of Jury
        Instructions and Verdict Forms and Joint            11:00 a.m.
23                                                                         November 21, 2022
        Statement re Disputed Instructions and Verdict      (Mondays)
24      Forms; File Proposed Voir Dire Qs and
        Agreed−to Statement of Case
25
26      Lodge Pretrial Conf. Order; File Memo of
        Contentions of Fact and Law; Exhibit List;                         November 14, 2022
27      Witness List; Status Report re Settlement
28

      STIPULATION AND PROPOSED ORDER                                   No. 8:21-cv-00199-JVS-DFM
      SETTING CASE MANAGEMENT DATES                  1
     Case 8:21-cv-00199-JVS-DFM Document 43 Filed 04/28/21 Page 3 of 6 Page ID #:410



 1                            Matter                          Time                 Date
 2
        Last day for hand−serving Motions in Limine                       November 7, 2022
 3
 4                                                           1:30 p.m.
        Last day for hearing motions                                      October 31, 2022
                                                            (Mondays)
 5
        Last day for hand−serving motions and filing
 6                                                                         October 3, 2022
        (other than Motions in Limine).
 7
 8      Last day to file motion for class certification                    April 29, 2022

 9      Non−expert Discovery cut−off                                           April 4, 2022
10
        Expert discovery cut−off                                          October 10, 2022
11
        Rebuttal Expert Witness Disclosure                                 August 8, 2022
12
        Opening Expert Witness Disclosure [See F. R.
13                                                                              July 4 2022
        Civ. P. 26(a)(2)]
14
        Last day to conduct Settlement Conference                          October 7, 2022
15
16      Last day to amend pleadings or add parties                             June 21, 2021

17          A [Proposed] Order is lodged concurrently herewith.
18    Dated: April 28, 2021                          MORGAN & MORGAN
                                                     COMPLEX LITIGATION GROUP
19
20                                            By:         /s/ Michael F. Ram
                                                          Michael F. Ram
21
22                                                   Michael F. Ram (SBN 104805)
                                                     mram@forthepeople.com
23                                                   Marie N. Appel (SBN 187483)
24                                                   mappel@forthepeople.com
                                                     MORGAN AND MORGAN
25                                                   711 Van Ness Ave, Suite 500
26                                                   San Francisco, CA 94102
                                                     Telephone: 415-358-6913
27
28

      STIPULATION AND PROPOSED ORDER                                 No. 8:21-cv-00199-JVS-DFM
      SETTING CASE MANAGEMENT DATES                  2
     Case 8:21-cv-00199-JVS-DFM Document 43 Filed 04/28/21 Page 4 of 6 Page ID #:411



 1                                             Ra O. Amen (Admitted Pro Hac Vice)
                                               Ramen@forthepeople.com
 2
                                               201 N. Franklin Street, 7th Floor
 3                                             Tampa, Florida 33602
                                               Telephone: (813) 223-5505
 4
                                               Facsimile: (813) 223-5402
 5
                                               Gretchen M. Nelson (SBN 112566)
 6
                                               gnelson@nflawfirm.com
 7                                             Gabriel S. Barenfeld (SBN 224146)
                                               gbarenfeld@nflawfirm.com
 8
                                               NELSON & FRAENKEL LLP
 9                                             601 S. Figueroa Street., Suite 2050
                                               Los Angeles, California, 90017
10
                                               Telephone: (213) 622-6469
11                                             Facsimile: (213) 622-6019
12
                                               Attorneys for Plaintiffs and the Proposed
13                                             Class
14
15    Dated: April 28, 2021                    STOLL KEENON OGDEN PLLC
16
                                         By:         /s/ Spencer K. Gray
17                                                   Spencer K. Gray
18
                                               Culver V. Halliday, (Admitted Pro Hac Vice)
19                                             culver.halliday@skofirm.com
20                                             Spencer K. Gray, (Admitted Pro Hac Vice)
                                               spencer.gray@skofirm.com
21                                             STOLL KEENON OGDEN PLLC
22                                             500 West Jefferson Street, Suite 2000
                                               Louisville, Kentucky 40202
23                                             Tel.: (502) 333-6000
24                                             Fax: (502) 333-6099

25                                             Ian R. Feldman (State Bar No. 200308)
26                                             ifeldman@clausen.com
                                               CLAUSEN MILLER P.C.
27                                             17901 Von Karman, Suite 650
28                                             Irvine, CA 92614
                                               Telephone (949) 260-3100
      STIPULATION AND PROPOSED ORDER                              No. 8:21-cv-00199-JVS-DFM
      SETTING CASE MANAGEMENT DATES            3
     Case 8:21-cv-00199-JVS-DFM Document 43 Filed 04/28/21 Page 5 of 6 Page ID #:412



 1                                             Facsimile (949) 260-3190
 2
                                               Attorneys for The Ambassador Group, LLC
 3                                             and Brandon M. White
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      STIPULATION AND PROPOSED ORDER                            No. 8:21-cv-00199-JVS-DFM
      SETTING CASE MANAGEMENT DATES            4
     Case 8:21-cv-00199-JVS-DFM Document 43 Filed 04/28/21 Page 6 of 6 Page ID #:413



 1                     Certification Pursuant to Local Rule 5-4.3.4(a)(2)(i)
 2          Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer of the document attests that
 3    concurrence in the filing of the document has been obtained from each of the other
 4    Signatories.
                                                    /s/ Michael F. Ram
 5                                                        Michael F. Ram
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      STIPULATION AND PROPOSED ORDER                                   No. 8:21-cv-00199-JVS-DFM
      SETTING CASE MANAGEMENT DATES                 5
